Citation Nr: 0320540	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-20 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for aggressiveness and 
violent tendencies as secondary to cervical spine disorder 
(claimed as secondary to neck pain).

2.  Entitlement to an increased evaluation for hepatitis B, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder



INTRODUCTION

The appellant had active service from May 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from    rating decisions of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for aggressive 
and violent tendencies as secondary to a service-connected 
cervical spine disorder and evaluated the appellant's 
hepatitis B disorder at 10 percent.

A March 1993 rating decision granted service connection for a 
post-cervical laminectomy and diskectomy for degenerative 
disk disease and evaluated it at 10 percent, effective June 
1991.  A January 1999 rating decision increased the 
evaluation to 30 percent, effective October 29, 1997.  The 
January 1999 rating decision also granted service connection 
for residuals, bone graft wound, left iliac crest with 
persistent impairment of the left-sided lateral femoral 
cutaneous nerve an evaluated it at zero percent, effective 
October 29, 1997.  

A July 2000 rating decision granted entitlement to individual 
unemployability, effective October 29, 1997, and eligibility 
to dependents' educational assistance, effective October 29, 
1997.  It also increased the evaluation of the post-cervical 
laminectomy from 30 percent to 60 percent, effective October 
29, 1997, and increased the residuals, bone graft, evaluation 
from zero percent to 10 percent, effective October 29, 1997.  
The RO informed the appellant that it deemed its actions to 
be a full grant of the appellant's appeal on the post-
cervical laminectomy issue.  In September 2000, the appellant 
informed the RO that he also was satisfied with the RO's 
evaluation of the cervical spine disorder and the residuals, 
bone graft, as well as the ruling on individual 
unemployability and dependents' educational assistance.  
Therefore, the Board deems the appellant to have withdrawn 
his appeal as to the post-cervical laminectomy and bone graft 
residuals, an elected not to appeal the individual 
unemployability and dependents' educational assistance 
rulings.  Therefore, those issues will not be discussed in 
this decision.

An October 1997 VA Report of Contact entry reflects that the 
appellant called the RO to apply for an increased evaluation 
of his hepatitis B, because it had become hepatitis C.  The 
July 2000 rating decision deferred ruling on entitlement to 
service connection for hepatitis C and cirrhosis of the 
liver, as well as other disorders.  A January 2003 rating 
decision denied service connection for hepatitis C, cirrhosis 
of the liver, hypertension, continued a 10 percent evaluation 
for tinnitus, and continued a noncompensable evaluation for 
bilateral sensorineural hearing loss.  There is no record of 
a NOD having been submitted on these rulings.  Therefore, the 
Board does not have jurisdiction over them, and they will not 
be a part of or addressed by this decision.

The appellant's October 2000 substantive appeal reflects that 
he requested a Board hearing in Washington, DC.  A February 
2003 Board letter informed the appellant that his hearing was 
scheduled for June 11, 2003, at 1:00 p.m.  The letter was not 
returned as undelivered.  The appellant failed to report for 
the hearing as scheduled.


FINDINGS OF FACT

1.  The appellant has a diagnosed cervical spine disorder of 
post-cervical laminectomy and diskectomy for degenerative 
disk disease.  This disorder first manifested during the 
appellant's military service.

2.  The service medical records (SMRs) reflect numerous 
entries of complaints, findings, and treatment, for the 
cervical spine disorder, to include nonsurgical aids for 
pain.

3.  The SMRs reflect an entry of presentment for marital 
problems and stress management and an entry for nervous 
anxiety.  There is no record in service of any sequelae or 
continuing treatment.

4.  The SMRs reflect that the separation physical examination 
rated the psychiatric area as normal.
5.  VA inpatient treatment records for polysubstance abuse 
reflect no entries of complaints, findings, or treatment, for 
aggressive or violent behavior as secondary to service-
connected cervical spine disorder pain.  To the extent a 
personality disorder is demonstrated that is not a disorder 
subject to service connection.

6.  The competent credible evidence of record does not show 
any aggressive or violent behavior to be the result of the 
service-connected cervical spine disorder.

7.  The appellant's hepatitis B currently is asymptomatic, as 
his liver disorder currently manifests entirely as viral 
hepatitis C.

8.  Minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures due to hepatitis B has not been 
manifested or more closely approximated.


CONCLUSIONS OF LAW

1.  Any acquired mental disorder, or personality defect, 
manifested by aggressive or violent behavior, was not caused 
or aggravated by a service-connected cervical spine disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.310 (2002).

2.  The requirements for an evaluation in excess of 10 
percent for hepatitis B have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code (DC) 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a decision rendered by the United States Court of 
Appeals for the Federal Circuit held that Section 3 of the 
VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a July 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The July 2001 letter reminded the appellant that 
he had been requested to provide medical evidence in support 
of his claim.  Further, the letter informed the appellant 
that the VCAA enabled VA to obtain the evidence on his behalf 
is he preferred.  As to who would obtain what evidence, the 
appellant was provided with VA Forms 21-4142 to authorize VA 
to obtain any records he desired considered.  Therefore, the 
Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty assist, the RO arranged for VA fee basis 
medical examinations in Germany and associated numerous 
medical records with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

I.  Service connection.

Historically, the appellant was granted service connection 
for a post-operative cervical spine disorder in March 1993.  
An October 1981 entry in the SMRs reflects that the appellant 
presented for marital problems and stress management.  A 
referral was made.  A September 1982 entry in the SMRs 
reflects that the appellant presented with a complaint of 
nervous anxiety.  He was treated with valium.  There are no 
other entries related to stress or anxiety.  The SMRs reflect 
that the separation examination rated the psychiatric area as 
normal.

In response to his October 1997 application for an increased 
evaluation, the appellant received an August 1998 VA fee 
basis medical examination.  The examination report reflects 
that the appellant reported that, in November 1994, he 
experienced a sudden increase of cervical pain associated 
with headaches, day and night.  He reported that they were 
non-responsive to any sort of analgesic/ antidepressant 
medication.  The appellant stated this condition made him 
aggressive and violent at home, as evidence by an instance of 
him throwing his cat out of a third story window.  The 
appellant claimed that his aggressive and violent behavior 
created permanent problems with family and friends, and he 
felt incapable of tolerating any work situation.

The August 1998 examination report reflects that, as concerns 
the appellant's cervical spine disorder, one of the diagnoses 
was, daily, non-responsive and prostrating cervical headaches 
aggravated by any motion of the cervical pain.  The examiner 
noted the appellant's claim of aggressive violent tendencies, 
which he claimed as related to his headaches and permanent 
neck pain.  In light of the appellant's report of inpatient 
treatment for alcohol withdrawal, the examiner recommended a 
VA-directed psychiatric evaluation to rule out influence of 
alcoholism and, in addition, possible substance dependence.

An October 1999 VA fee basis examination report reveals that 
the appellant denied any current alcohol dependence, though 
he acknowledged continued alcohol consumption.  The examiner 
noted that the appellant demanded angrily and aggressively 
that the examiner attribute the appellant's current liver 
impairment solely to chronic aggressive virus hepatitis C.  
In the conclusion section of the examination report, the 
examiner noted that the appellant presented with a difficult, 
sometimes very demanding and aggressive behavior.  The 
examiner recommended additional psychological examination but 
did not link the appellant's demeanor with any of his 
service-connected disorders.

In October 2001, the appellant presented at a VA medical 
facility in the U.S. for inpatient treatment for chronic 
substance dependence and abuse.  He complained of social 
isolation from family and friends and manifested depressive 
symptoms and obesity.  He was scheduled for admission into a 
VA program in November 2001.

A November 2001 treatment entry reflects an instance of an 
angry outburst by the appellant as a result of his perception 
of not receiving medical assistance when needed.  He was 
counseled on the appropriate manner for handling such 
matters.

A November 2001 treatment entry reflects that the appellant 
has spent much of his adult life living in Germany, and he is 
fluent in German.  The entry notes that the appellant's 
personality style has Axis II traits.  The multi-axial 
diagnosis included, Axis I, cocaine dependence, in a 
controlled environment, opioid dependence, in a controlled 
environment, methamphetamine dependence, in a controlled 
environment, cannabis dependence, in a controlled 
environment, alcohol dependence, in remission, nicotine 
dependence, continuous; and, Axis II, deferred.  The Axis III 
diagnosis did not include an entry of aggressive or violent 
behavior due to neck pain or headaches.  The November 2001 
entry does not reflect any report by appellant of aggressive 
or violent behavior claimed as due to his cervical spine 
disorder, nor did the evaluator not or assess any aggressive 
or violent behavior.

A March 2002 treatment entry reflects another mental 
evaluation of the appellant.  The examiner noted that the 
appellant was cooperative and forth coming during the 
session.  The appellant reported experiencing trouble 
controlling violent behavior.  The examiner noted that the 
appellant's judgment is poor by history and his impulse 
control is impaired, and opined that the appellant has a 
borderline personality disorder.  The examiner's diagnosis is 
the same as the November 2001 diagnosis, except that an Axis 
II diagnosis of borderline personality disorder was added.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

The preponderance of the evidence shows that any aggressive 
or violent behavior manifested by the appellant is not caused 
by or aggravated by his service-connected post-laminectomy of 
the cervical spine.  The Board notes that the examiner at the 
August 1998 VA fee basis examination recommended a 
psychiatric examination to rule out alcoholism and substance 
dependence.  The Board finds it significant that neither the 
examiner at the August 1998 VA fee basis examination nor the 
one at the October 1999 VA fee basis examination opined that 
the appellant's aggressive or violent behavior was linked in 
any way to his service connected disorder and the pain 
therefrom.  Further, there are no entries in the treatment 
notes of appellant's inpatient substance dependence treatment 
where the appellant even claimed that his behavior problems 
were due to his service connected disorder.  The Board finds 
that, it is more likely than not, that any aggressive or 
violent behavior by the appellant was due to his 
polysubstance dependence, as reflected in the treatment notes 
set forth above.  Furthermore, to the extent the behavior is 
due to a personality disorder, it is not considered a 
disorder for which service connection may be granted.  See 
38 C.F.R. § 3.303 (c).

Therefore, the preponderance of the evidence is against the 
granting of service connection on a secondary basis.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).

II.  Increased evaluation.

The SMRs reflect that, as a result of continuous elevated 
laboratory values, the appellant was diagnosed with hepatitis 
in June 1987.  An October 1991 VA fee basis medical 
examination report reflects that, as a result of severe 
increase in the laboratory values of liver specific enzymes, 
the examiner opined that damage to the liver parenchyma must 
be assumed.  Consequently, the examiner rendered a diagnosis 
of damage to the liver parenchyma of unclear origin.

The appellant was granted service connection for hepatitis B 
in the April 1994 rating decision and was evaluated at zero 
percent.  Subsequently, as a result of the diagnosis of liver 
damage, the evaluation was increased to 10 percent, effective 
October 1997.

A May 1995 German medical examination for employability 
purposes reflects that the appellant's liver was palpable 2 
centimeters below the rib cage.  A blind liver puncture 
biopsy revealed a low-grade, florid, chronically active 
hepatitis with formation of a liver cirrhosis.  Diagnosis was 
chronic recurring hepatitis C with formation of a liver 
cirrhosis.

The August 1998 VA fee basis medical examination report 
reflects a diagnosis of chronic active virus hepatitis C 
coexisting with prolonged and chronic alcoholic liver damage, 
converting into liver cirrhosis featuring permanent non-
responsive pruritis, fatigue and tiredness, liver enlargement 
and persistent laboratory abnormalities.  The examiner added 
a remark for the previously diagnosed virus hepatitis B to be 
renamed to type C, which was confirmed by multiple tests in 
1995.

The October 1999 VA fee basis examination report reflects 
that the appellant's abdomen was extremely adipose and soft.  
The entire upper abdomen was tender to touch, and his liver 
margin was no longer palpable due to the appellant's enormous 
obesity.  There was flatulence and poor bowel sounds.  The 
examiner's diagnosis was the same as at the August 1998 
examination: chronic active virus hepatitis C coexisting with 
prolonged and chronic alcoholic liver damage, converting into 
liver cirrhosis featuring permanent non-responsive pruritis, 
fatigue and tiredness, liver enlargement and persistent 
laboratory abnormalities.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.

The rating criteria for liver disorders were changed, 
effective July 2, 2001.  The July 2000 statement of the case 
did not include the current rating criteria for liver 
disorders.  The Board finds that this is not prejudicial to 
the appellant, because the prior criteria are more favorable 
to him and will be used to decide his appeal.  One example of 
how the prior criteria are more favorable is that, under the 
prior criteria, the next evaluation above 10 percent is 30 
percent, and the evaluation next above 30 percent is 60 
percent.  38 C.F.R. § 4.114, DC 7345 (2000).  Under the 
current criteria, the evaluations advanced from 10 to 20 to 
40 percent prior to 60 percent.  Id., (2002).  Further, the 
current criteria require more specific criteria.

The criteria for infectious hepatitis reflect that, for a 10 
percent evaluation, there must be demonstrable liver damage 
with mild gastrointestinal disturbance.  DC 7345 (2000).  To 
qualify for a 30 percent evaluation, there must be minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures. Id.

The Board finds that, the appellant is fairly and reasonable 
evaluated at 10 percent for his hepatitis B disorder.  As 
noted above, the October 1991 VA fee basis examination noted 
liver damage of unclear origin.  At that time, no other 
symptomatology was noted in the examination report.  Although 
there was no finding as to any gastrointestinal disturbance, 
the Board deems, nonetheless, that the appellant's hepatitis 
qualifies for a compensable evaluation of 10 percent in light 
of the diagnosed liver damage.  38 C.F.R. §§ 4.3, 4.7 (2002).

A higher evaluation of 30 percent is not warranted, as the 
appellant no longer manifests symptomatology attributable to 
hepatitis B.  Competent medical authority has entered 
findings that the appellant's current liver disorder 
symptomatology is solely attributable to chronic active virus 
hepatitis C coexisting with prolonged and chronic alcoholic 
liver damage, converting into liver cirrhosis.  These 
conditions are not service connected and, as such, may not be 
the underlying pathology which support an increased 
evaluation.


ORDER

Entitlement to service connection for aggressiveness and 
violent tendencies as secondary to cervical spine disorder 
(claimed as secondary to neck pain) is denied.

Entitlement to an increased evaluation in excess of 10 
percent for hepatitis B is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

